 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10   TIENGKHAM SINGANONH,                            Case No. 1:18-cv-00590-AWI-EPG (PC)
11                Plaintiff,                         ORDER ADOPTING FINDINGS AND
                                                     RECOMMENDATIONS, ORDER
12         v.                                        GRANTING SUMMARY JUDGMENT, and
                                                     ORDER VACATING ALL DATES AND
13   RODRIGUEZ, et al.,                              DEADLINES
14                Defendants.                        (ECF Nos. 59 & 69)
15

16

17          Tiengkham Singanonh (“Plaintiff”) is a former prisoner proceeding pro se and in forma
18   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred
19   to a United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On January 20, 2021, Defendants filed a motion for summary judgment on all claims,
21   which includes a request for judicial notice. (ECF No. 59). On June 3, 2021, Magistrate Judge
22   Erica P. Grosjean entered findings and recommendations, recommending that “Defendants’
23   motion for summary judgment (ECF No. 59) be granted,” “[j]udgment be entered in favor of
24   Defendants,” “Defendants’ request for judicial notice be denied as moot,” and “[t]he Clerk of
25   Court be directed to close this case.” (ECF No. 69, pgs. 20-21).
26          The parties were provided an opportunity to file objections to the findings and
27   recommendations. Plaintiff filed his objections on June 15, 2021. (ECF No. 70). On June 28,
28   2021, Defendants filed their response to Plaintiff’s objections. (ECF No. 71).
                                                    1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 2   Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 3   the Court finds the findings and recommendations to be supported by the record and proper
 4   analysis.
 5          Accordingly, THE COURT HEREBY ORDERS that:
 6          1. The findings and recommendations issued by the magistrate judge on June 3, 2021,
 7               are ADOPTED in full;
 8          2. Defendants’ motion for summary judgment (ECF No. 59) is granted;
 9          3. Defendants’ request for judicial notice is denied as moot;
10          4. All pending dates and deadlines are VACATED; and
11          5. The Clerk of Court is directed to enter judgment in favor of Defendants and close
12               this case.
13
     IT IS SO ORDERED.
14

15   Dated: June 30, 2021
                                                SENIOR DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
